Exhibit 99.1 May 4, 2016 Gregory Panagos Vice President, Investor Relations 856-566-4005 gregory.panagos@amwater.com Maureen Duffy Vice President, Communications 856-309-4546 maureen.duffy@amwater.com AMERICAN WATER REPORTS FIRST QUARTER 2016 RESULTS · First quarter 2016 diluted earnings per share from continuing operations increased 4.5 percent to 46 cents compared to the first quarter 2015. · Increased quarterly dividend by approximately 10.3 percent to 37.5 cents per diluted common share. · Affirms 2016 earnings from continuing operations guidance of $2.75 to $2.85 per diluted common share. VOORHEES, N.J., May 4, 2016 – American Water Works Company, Inc. (NYSE: AWK) today reported results for the quarter ended March 31, 2016. “Our first quarter results demonstrate that American Water employees continue to grow our business by focusing on our customers and communities,” said Susan Story, president and CEO of American Water. “Our results were solid, with first quarter 2016 earnings per diluted share up 4.5 percent compared to last year. Reflecting the company’s solid performance, the board of directors approved a 10.3 percent increase in our quarterly dividend to 37.5 cents per share, marking the fourth year in a row for double-digit dividend increases. “The Regulated Businesses had a particularly strong quarter, with net income up 7.4 percent compared to last year. And our recently announced agreement to acquire the Scranton Sewer Authority’s wastewater system, which we are seeking to close by Sept. 30, 2016, will add another 31,000 customers to American Water’s regulated service areas. At the same time, we continued to make improvements in O&M efficiency, allowing us to keep our services affordable,” added Story.
